DETAILED ACTION
1.	This office action is in response to the amendment filed on 1/28/2021.

Notice of Pre-AIA  or AIA  Status
2.    	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3. 	   The information disclosure statements (IDS) submitted on 8/21/2019 has been considered by the examiner.

Priority
4.  	  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.  	  The drawings submitted on 8/21/2019 are acknowledged and accepted by the examiner.




Response to Arguments
6.	 Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive.
First, Applicant argues that Hsiao fails to disclose “the first switching element that has already been turned on before the second switching element is turned off.”  However, Applicant’s arguments are moot because Choi not Hsiao was utilized to disclose the limitation.
Second, Applicant argues that Hsiao fails to disclose “a power regeneration operation of causing a current to flow in the switching circuit or another rectifier circuit of the plurality of rectifier circuits by an action of the transformer”.
Examiner respectfully points out that the claims are given their broadest reasonable interpretation. Examiner asserts that the figure 11 of Hsiao discloses the power supply circuit of FIG. 1 configured to regenerate power by transfer the power from Vo to Vin. The power regeneration operation operate by the plurality of rectifier circuits 410a, 410b, 410c, 410d, the transformer 30 and the switching circuit 10. The rectifier circuit 410a comprises the first switching element Q1 and the second switching element Q2. In the power regeneration operation, the first switching element Q1 and the second switching element Q2 turned ON/OFF by the controller 420 to transfer the power from the Vo to transformer 30. The diodes of the switching circuit 10 rectified the voltage on primary 310 to the input voltage Vin. In the power regeneration operation, the diodes of the switching circuit 10 transferred the voltage on primary 310 to the input voltage Vin.
The power regeneration operation operates by CO, SW1, L1, Q1, Q2, 30, 10. The first switching element Q1 and the second switching element Q2 turn ON/OFF by the 
Applicant does not specify how to perform the power regeneration operation in details.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. 
Claim Rejections - 35 USC §103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.

2.    Ascertaining the differences between the prior art and the claims at issue.

3.    Resolving the level of ordinary skill in the pertinent art.

4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


9.	 Claim 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao [US 2017/0104418 A1] and in view of Choi [US 2016/0349331 A1].

Regarding claim 1, Hsiao discloses a power supply [circuit of FIG. 11 and operation of Fig. 3, paragraph 082 recites “The function and relative description of 
a transformer [30, FIG. 11] including a primary winding [310, FIG. 11] and a plurality of secondary windings [320a, 320b, 320c, 320d, FIG. 11];
a switching circuit [10, FIG. 11] connected to the primary winding [310, FIG. 11]; and a plurality of rectifier circuits [410a, 410b, 410c, 410d, FIG. 11] connected to the plurality of secondary windings [320a, 320b, 320c, 320d, FIG. 11], respectively, wherein at least one [410a, FIG. 11] of the plurality of rectifier circuits [410a, 410b, 410c, 410d, FIG. 11] includes a first switching element [Q1, FIG. 11] and a second switching element [Q2, FIG. 11], a capacitor [CO of 400a, FIG. 11] configured to accumulate power [power on CO of 400a, FIG. 11] that is rectified [by 410a, FIG. 11], and a coil [L1, FIG. 11] provided between the transformer [30, FIG. 11] and the capacitor [CO of 400a, FIG. 11], and wherein the at least one at least one [410a, FIG. 11] of the plurality of rectifier circuits [410a, 410b, 410c, 410d, FIG. 11] is configured to perform [by 410a, FIG. 11], at a same timing [timing of SR1, SR2, FIG. 11] as a timing [timing of SR1, SR2, FIG. 11] of causing [by SR1, SR2 to generate the current through Q1, Q2 on, FIG. 11] a current [current from CO though SW1, L1, 30, FIG. 11] to flow into at least one [320a, FIG. 11] of the plurality of secondary windings [320a, 320b, 320c, 320d, FIG. 11], a power regeneration operation [by CO, SW1, L1, Q1, Q2, 30, 10, FIG. 11] of causing [by SR1, SR2 to generate the current through Q1, Q2 on, FIG. 11] a current [current from CO though SW1, L1, 320a, Q1, Q2 to ground, FIG. 11] to flow in the switching circuit [10, FIG. 11] of the plurality of rectifier circuits [410a, 410b, 410c, 410d, FIG. 11] by an action of the transformer [30, FIG. 11], wherein during a period 
Hsiao does not disclose the first switching element that has already been turned on before the second switching element is turned off.
However, Choi teaches the first switching element [S6, FIG. 1] that has already been turned on [S6 at t4, FIG. 2] before the second switching element [S5, FIG. 1] is turned off [S5 at t5, FIG. 2].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power supply of Hsiao to include the first switching element that has already been turned on before the second switching element is turned off of Choi for the purpose of rectifying the voltage received from the transformer to charge the battery, and to bidirectionally transmit electrical power, (paragraph 0011).

Regarding claim 5, Flsiao further discloses In the at least one [320a, FIG. 11] of the plurality of secondary windings [320a, 320b, 320c, 320d, FIG. 11] includes a center tap [center tap of 320a, FIG. 11], in at least one [410a, FIG. 11] of the plurality of rectifier circuits [410a, 410b, 410c, 410d, FIG. 11], a first end [right end of CO of 400A, FIG. 11] of the capacitor [CO of 400a, FIG. 11] is connected to a first end [left end of 320a, FIG. 11] of a secondary winding [320a, FIG. 11] of the plurality of secondary windings [320a, 320b, 320c, 320d, FIG. 11] with the first switching element [Q1, FIG. 11] between the first end [right end of CO of 400A, FIG. 11] of the capacitor [CO of 400a, FIG. 11] and the first end [left end of 320a, FIG. 11] of the secondary winding [320a, FIG. 11] and is connected to a second end [right end of 320a , FIG. 11] of the secondary winding [320a, FIG. 11] with the second switching element [Q2, FIG. 11] between the first end [right end of CO of 400A, FIG. 11] of the capacitor [CO of 400a, FIG. 11] and the second end [right end of 320a, FIG. 11] of the secondary winding [320a, FIG. 11], and at least one [410a, FIG. 11] of the plurality of rectifier circuits [410a, 410b, 410c, 410d, FIG. 11], as the discharge operation [by CO, SW1, L1, Q1, Q2, 30, 10, FIG. 11] is configured to cause a current [current from CO though SW1, 
Regarding claim 6, Flsiao further discloses the switching circuit [10, FIG. 11] is a full-bridge circuit [10, FIG. 11].
Regarding claim 7, Flsiao further discloses the switching circuit [10, FIG. 11] is a forward circuit [10 to forward power from Vi to Vo’, FIG. 11].

10.	 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao [US 2017/0104418 A1] and in view of Saggini [US 2017/0019032 A1].

Regarding claim 4, Hsiao further discloses at least one [410a, FIG. 11] of the plurality of rectifier circuits [410a, 410b, 410c, 410d, FIG. 11] includes a first switching element [Q1, FIG. 11] and a second switching element [Q1, FIG. 11] as the rectifier element [Q1 or Q2, FIG. 11] in at least one [410a, FIG. 11] of the plurality of rectifier circuits [410a, 410b, 410c, 410d, FIG. 11], a first end [right end of COof400A, FIG. 11] of the capacitor [CO of 400a, FIG. 11] is connected to a first end [left end of 320a, FIG. 11] of a secondary winding [320a, FIG. 11] of the plurality of secondary windings [320a, 320b, 320c, 320d, FIG. 11] with the first switching element [Q1, FIG. 11] between the first end [right end of CO of 400A, FIG. 11] of the capacitor [CO of 400a, FIG. 11] and the first end [left end of 320a, FIG. 11] of the secondary winding 
Hsiao also does not disclose a first coil and a second coil, a second end of the capacitor is connected to the first end of the secondary winding with the first coil between the second end of the capacitor and the first end of the secondary winding and is connected to the second end of the secondary winding with the second coil between the second end of the capacitor and the second end of secondary winding, and at least one of the plurality of rectifier circuits, as the discharge operation, is configured to cause a current to flow into a path passing through the second coil and the secondary switching element to start discharge of the capacitor and subsequently to turn off the second switching element to cause a current to flow into a path passing through the second coil, the secondary winding, and the first switching element.
However, Saggini teaches a first coil [Lout 1, FIG. 1] and a second coil [Lout 2, FIG. 1], a second end [upper end of Cout, FIG. 1] of the capacitor [Cout, FIG. 1] is connected to the first end [at R1, FIG. 1] of the secondary winding [T2, FIG. 1] with the first coil [Lout 1, FIG. 1] between the second end [upper end of Cout, FIG. 1] of the capacitor [Cout, FIG. 1] and the first end [at R1, FIG. 1] of the secondary winding [T2, FIG. 1] and is connected to the second end [at R2, FIG. 1] of the secondary winding [T2, FIG. 1] with the second coil [Lout 2, FIG. 1] between the second end [upper end of Cout, FIG. 1] of the capacitor [Cout, FIG. 1] and the second end [at R2, FIG. 1]  Lout 2 and (S1 or S2), FIG. 1] to flow into a path [path through Lout 2 and (S1 or S2), FIG. 1] passing through the second coil [Lout 2, FIG. 1] and the secondary switching element [S1 or S2, FIG. 1, (paragraph 0009)] to start discharge [by Cout, FIG. 1] of the capacitor [Cout, FIG. 1] and subsequently to turn off [by S2, FIG. 1, (paragraph 0009)] the second switching element [S2, FIG. 1, (paragraph 0009)] to cause a current [current through Lout2, T2, S1, Lout 1, FIG. 1] to flow into a path [path through Lout2, T2, S1, Lout 1, FIG. 1] passing through the second coil [Lout 2, FIG. 1], the secondary winding [T2, FIG. 1], and the first switching element [S1, FIG. 1, (paragraph 0009)].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the power supply of Hsiao to include a first coil and a second coil, a second end of the capacitor is connected to the first end of the secondary winding with the first coil between the second end of the capacitor and the first end of the secondary winding and is connected to the second end of the secondary winding with the second coil between the second end of the capacitor and the second end of secondary winding, and at least one of the plurality of rectifier circuits, as the discharge operation, is configured to cause a current to flow into a path passing through the second coil and the secondary switching element to start discharge of the capacitor and subsequently to turn off the second switching element to cause a current to flow into a path passing through the second coil, the secondary winding, and the first switching element of .

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Dang whose telephone number is (571)-270-3797. The examiner can normally be reached on Monday-Friday (9:00 am-5:00 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number 

/Trinh Dang/
Examiner, Art Unit 2838

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838